DETAILED ACTION
Applicant’s Response
The present application is being examined under the first inventor to file provisions of the AIA .
Acknowledged is the applicant’s after-final response filed on January 6, 2021, in which an amended Application Data Sheet was submitted, as well as the response filed on January 7, 2021, which included a translation of the necessary foreign priority documents. 
Previously, on December 4, 2020, the applicant submitted a substitute specification commensurate with the disclosure of parent Application No. 12/748,601, in addition to a claim set which removed any reference to the feature of an “asymmetry member.” Collectively, these measures are sufficient to restore full priority benefits, thereby disqualifying the Iwata reference as prior art. All rejections have been withdrawn, and the case is now in condition for allowance.
Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders – “member,” “mechanism,” and “unit,” in this case – that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “conductive grounding member” of claim 1;
The “rotation unit” of claims 1-3 and 6-7;
The “elevating mechanism” of claim 4;
The “cylindrical insulating member” of claim 16.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “conductive grounding member” is being interpreted as the bottom wall (10b) of the processing chamber in accordance with paragraph [0045] of the specification.
The “rotation unit” is being interpreted as one of a (1) ring-shaped guide rail (86) and a rotation roller or ball (88) in accordance with paragraph [0083], or a (2) spur gear (90) connected to a motor (94) via a gear (92) in accordance with paragraph [0084].
The “elevating mechanism” will be interpreted as an air cylinder or an electric actuator in accordance with paragraph [0080].
The “cylindrical insulating member” will be interpreted as an annular wall (14) in accordance with Figures 2 and 3A.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112, sixth paragraph, (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112, sixth paragraph.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Specification, page 1, line 3: -- , now abandoned, which is a divisional of U.S. Patent Application No. 12/748,601, filed on March 29, 2010, now abandoned, -- has been inserted between “2013” and “which”.
Allowable Subject Matter
Claims 1-12 and 14-16 are allowable.
Collectively, Okumura et al., US 2005/0276928, and Mitrovic et al., US 2002/170676, represent the closet prior art. Okumura depicts a plasma processing apparatus including a high-frequency electrode (12) for mounting a target object, a power feed line (~43) whose offset position generates non-uniform plasma density, and a power feed rod (36) connected to a central portion of the rear surface of said high-frequency electrode. Apropos of the claimed “plasma density distribution controller,” Mitrovic provides a plurality of first (60x) and second (116x) conductors that couple to a  moving unit (110) to vary their respective positions in relation to the electrode, thereby permitting control of the plasma distribution [0055]. Neither reference, though, recites a “rotation unit” which rotates either the first or second conductor about the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716